Citation Nr: 1704424	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis (MS).  

2.  Propriety of the assignment of a separate rating for depressive disorder, evaluated as 30 percent disabling as of December 20, 2006, and 70 percent disabling as of October 25, 2014.

3.  Propriety of the assignment of a separate rating for aphonia (speech disorder), evaluated as noncompensably disabling as of May 2, 2006, and 100 percent disabling as of March 3, 2014.

4.  Propriety of the assignment of a separate rating for irritable bowel syndrome (IBS), evaluated as 30 percent disabling as of May 2, 2006.

5.  Propriety of the assignment of a separate rating for neurogenic bladder (bladder disorder), evaluated as 10 percent disabling as of May 2, 2006.

6.  Propriety of the assignment of a separate rating for visual field defect, evaluated as noncompensably disabling as of May 2, 2006.

7.  Propriety of the assignment of a separate rating for erectile dysfunction (ED), evaluated as noncompensably disabling as of October 25, 2014.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 (MS), November 2007 (depressive disorder), and February 2015 (speech disorder, IBS, bladder disorder, visual field defect, and ED) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Oakland, California.  

In his May 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at his local RO.  However, in January 2009, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).  

The case was remanded in April 2011, December 2013, and September 2014 for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to separate compensable ratings for various manifestations of MS was added by the Board in the December 2013 remand so as to properly characterize the nature of the Veteran's appeal regarding his entitlement to a higher rating due to impairment from his service-connected MS.  In this respect, issues three through seven listed above were granted as residuals of MS during the course of the appeal.  As such, they are properly before the Board at this time as part and parcel of his claim for an increased rating for MS.  Notably, while service connection for depressive disorder was granted in a November 2007 rating decision and a separate appeal was not perfected as to the propriety of the initially assigned rating or effective date, the Board finds that such issue remained in appellate status given the Veteran's persistent efforts to obtain a higher rating for the residuals of his MS, which includes his service-connected depressive disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Following the readjudication of the Veteran's claims in the most recent supplemental statement of the case in February 2015, additional VA treatment records dated from October 2014 to January 2017 were added to the file.  While the Agency of Original Jurisdiction (AOJ) has not considered such records in the adjudication of the Veteran's claims, the Board finds that there is no prejudice to him in proceeding with a decision at this time as such records reveal that the symptoms and severity of his service-connected disabilities are commensurate with those noted at the most recent VA examinations in 2014.  Specifically, such records reflect ongoing treatment for the Veteran's MS and depressive disorder and, while he had a number of MS flares in 2015, the overall severity of such conditions have remained stable.  Consequently, as such records contain duplicative findings of the evidence previously considered, a remand for AOJ consideration is not necessary.  38 C.F.R. § 20.1304(c) (2016).  

FINDINGS OF FACT

1.  The Veteran's MS involves manifestations of mild, subjective neurological symptoms that do not warrant a separate rating in excess of 30 percent; all other manifestations of MS that warrant separate ratings have been assigned such evaluations.

2.  From May 2, 2006, to October 24, 2014, the Veteran's depressive disorder was manifested by symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  Since October 25, 2014, the Veteran's depressive disorder is manifested by symptomatology resulting in occupational and social impairment with deficiencies in most areas without more severe manifestations that more nearly approximate total occupational and social impairment.

4.  Prior to March 3, 2014, the Veteran's speech disorder resulted in incomplete organic aphonia manifested by occasionally slurred speech with associated word find difficulty and most nearly approximated chronic hoarseness.

5.  Since March 3, 2014, the Veteran's speech disorder resulted in the constant inability to communicate by speech.

6.  For the entire appeal period, i.e., since May 2, 2006, the Veteran's IBS has been manifested by severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

7.  For the entire appeal period, i.e., since May 2, 2006, the Veteran's bladder disorder has been manifested by obstructed voiding resulting in markedly diminished peak flow rate, decreased force of stream, and recurrent urinary tract infections (UTIs) secondary to obstruction, without urinary retention requiring intermittent or continuous catheterization, renal dysfunction, voiding dysfunction, and/or recurrent symptomatic UTIs requiring drainage or frequent hospitalization.

8.  For the entire appeal period, i.e., since May 2, 2006, the Veteran's corrected visual acuity has been no worse than 20/40 bilaterally.

9.  Since October 25, 2014, the Veteran's ED has been manifested by loss of erectile power without deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for MS and its associated manifestations that warrant less than a separately combined 30 percent rating (subjective neurological symptoms) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8018 (2016). 

2.  For separately-rated depressive disorder, from May 2, 2006, but no earlier, to October 24, 2014, the criteria for a rating of 30 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1-4.14, 4.130, DC 9434 (2016).

3.  For separately-rated depressive disorder, since October 25, 2014, the criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, DC 9434 (2016).

4.  For separately-rated incomplete organic aphonia, prior to March 3, 2014, the criteria for an initial 10 percent rating, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, DC 6519-6516 (2016).

5.  For separately-rated organic aphonia, since March 3, 2014, the Veteran has been assigned the schedular maximum rating of 100 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.97, DC 6519 (2016).

6.  For separately-rated IBS, the criteria for a rating in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DC 7319 (2016).

7.  For separately-rated neurogenic bladder, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.115a, 4.115b, DC 7542 (2016).

8.  For separately-rated visual field defect, the criteria for an initial compensable rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.84a (2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.79, DC 6066 (2016).

9.  For separately-rated ED, since October 25, 2014, the criteria for an initial compensable rating have not been met.  38 U.S.C.A. §§ 1114 (k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.31, 4.115b, DC 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran's claim of entitlement to a higher initial rating for MS and separate ratings for his MS residuals stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, there is some indication in the record that the Veteran and his wife received non-VA marital counseling during the course of the appeal, that he may have visited a non-VA neurologist at some time in early 2016, and that he has applied for and been granted Vocational Rehabilitation benefits by VA in 2016.  However, the Veteran has not provided a release for VA to obtain any private treatment records, nor is there any indication that said records contain information that is separate and distinct from the thousands of pages of medical evidence that has already been associated with the record in the form of VA treatment records and examination reports.  Moreover, by 2016, the Veteran had already been in receipt of a total disability rating with three separate forms of SMC for nearly two years and, as such, it is unlikely that any of the aforementioned records, to specifically include those generated in 2016, would contain information to support higher disability ratings for the period prior to March 3, 2014 (the date at which the Veteran was awarded a total disability rating with special monthly compensation at the housebound rate).  Finally, the Board notes that, in his October 2016 Informal Hearing Presentation, the Veteran's representative did not request that VA remand to obtain any of these records.  Thus, as the Veteran has not provided authorization to obtain said records, neither he nor his representative have independently identified the existence of these records to VA, and as it is unlikely that remanding this case to procure the records would in any way benefit the Veteran, the Board finds that the records are not necessary to determine this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

The Veteran was also provided with numerous VA examinations during the course of the appeal, including in June 2006, November 2007, February 2008, March 2008, May 2011, June 2011, March 2014, and October 2014 so as to address the nature and severity of his MS and its residuals.  Notably, the 2011 and 2014 examinations were obtained pursuant to the April 2011, December 2013, and September 2014 remands.  The record also contains a September 2011 addendum opinion.

In an April 2012 submission, the Veteran noted that, while a March 2012 supplemental statement of the case referred to a male clinician performing the June 2011 examination, his June 2011 examination was conducted by a female.  Here, the Board notes that the Veteran is correct - the May 2011 eye examination was performed by a male examiner, but the June 2011 examination was performed by a female, and it therefore appears that the supplemental statement of the case contains a typographical error.  However, despite the Veteran's assertions that this indicates that the wrong Veteran's records were used to draft the supplemental statement of the case, the Board notes that the examination findings listed in the supplemental statement of the case resemble the complete examination findings contained in the examination report itself, which clearly indicates that it was the Veteran who was examined.   

In the April 2012 submission, the Veteran also noted that he reported certain things to the examiners that were not included in the supplemental statement of the case's description of examination findings; specifically, that he would be receiving subsequent VA eye treatment, experienced an increase in MS-related toe drops and incoordination, suffered from leg spasms and eyelid spasms (although perhaps not during the examination), and had impaired speech.  The Veteran is advised that, while the complete examination findings may not have been transcribed into the supplemental statement of the case itself, the examination reports do contain his subjective reports as well as objective findings.  Moreover, in September 2011, an addendum opinion was obtained that specifically discusses the VA eye treatment the Veteran received after the May 2011 examination. 

As to the Veteran's additional concern that the magnetic resonance imaging (MRI) studies observed by the 2011 examiner were too old to document the actual MS activity at that time, additional MRI reports and examination findings have been associated with the record since that time.  Moreover, the Veteran has not reported that his symptoms are worse than those reported during the 2014 examinations, or that those examinations are inadequate for appellate review.  

In addition to the Veteran's April 2012 statement, the record also contains January 2011, February 2013, and August 2014 Informal Hearing Presentations from the Veteran's representative in which it is argued that the Veteran's examinations should be performed by neurologists or other specialists so that an accurate baseline of the Veteran's symptoms could be established in case subsequent examinations or treatment were provided during periods of remission.  

In this regard, the Board notes that the June 2006 examination was performed by a physician; the November 2007 psychological examination was performed by a clinical psychologist; the February 2008 eye examination was performed by an ophthalmologist; the March 2008 neurological disorders examination was performed by a physician; the May 2011 eye examination was performed by an ophthalmologist; the June 2011 neurological disorders examination was performed by an adult nurse practitioner; the September 2011 addendum opinion to the May 2011 eye examination was provided by an optometrist; the March 2014 MS examination was performed by a neurologist; the October 2014 peripheral nerves, intestines, MS, and urinary tract examinations were performed by a physician; the October 2014 mental disorders examination was conducted by a clinical psychologist; and the October 2014 eye conditions examination was conducted by an optometrist.

As noted, the Veteran's depressive disorder and eye examinations have been performed by specialists in those fields and the March 2014 MS examination was performed by a neurologist.  As to the other examinations, the Board notes that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Additionally, while the Board has considered the Veteran and his representative's arguments regarding the adequacy of the VA examinations and opinions, the Board finds them to be without merit.  In this regard, the Board finds that the VA and contract examinations are adequate in order to evaluate the Veteran's service-connected disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Cox, 20 Vet. App. at 569 ("[T]he Board is entitled to assume the competence of a VA examiner.").  While separate examination reports were not complete with regard to the Veteran's IBS, or bladder disorder until the October 2014 examinations, the Board nevertheless finds that the prior examination reports in conjunction with the VA treatment records and the Veteran's lay statements as to his symptoms offer sufficient evidence to decide the claim.  Ultimately, the Board finds that the examinations are adequate in order to evaluate the Veteran's disabilities.  Moreover, neither the Veteran nor his representative have alleged that the disabilities on appeal have worsened in severity since the October 2014 VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that the disabilities are more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and declines to request further opinions from specialists at this time.  

Finally, the Board finds there has been substantial compliance with the Board's April 2011, December 2013, and September 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in April 2011, December 2013, and September 2014, the matter was remanded in order to schedule the Veteran for appropriate VA examinations to determine the current severity and manifestations of his MS; additionally, in 2013 the appeal was also remanded in order to obtain updated VA treatment records.  Subsequently, updated VA treatment records were obtained and VA examinations were conducted in May 2011, June 2011, March 2014, and October 2014, to determine the severity of the Veteran's MS and its residuals.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2011, December 2013, and September 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

	A.  MS

During the entire appeal, the Veteran has reported experiencing tingling and pinprick sensations in his limbs, aching joints, drop foot or toe, depression, urinary hesitation, intermittent constipation and diarrhea, slurred speech, blurred or spotted vision, and fatigue.  He also reported experiencing erectile dysfunction beginning in "early" 2014.

During a VA general medical examination performed in June 2006 to assess a separate claim for service connection for a foot disorder, the Veteran was noted to be in no apparent distress and fully oriented with a normal gait.  The examiner also noted decreased reflexes in the upper extremities and slightly decreased sensation to touch in the hands.  At that time, the Veteran reported experiencing balance problems and dizziness, especially when tired.

In February 2008, the Veteran was seen for a VA adult neurology consultation to evaluate his MS symptoms following an MS flare.  He reported experiencing increased word finding problems and mild gait unsteadiness, but denied new visual symptoms, focal weakness, new sensory abnormalities, or swallowing problems.  His symptoms were deemed relatively mild in comparison to prior MS exacerbations but, due to the requirements of his job, he was temporarily off work until his speech improved.  Upon examination, the Veteran was noted to be fully oriented with mild non-fluent speech and occasional word finding difficulty.  The Veteran exhibited full strength bilaterally, normal upper extremity deep tendon reflexes (DTRs), brisk lower extremity DTRs, and downgoing plantars.  He had normal sensation to various forms of touching throughout his body and was able to touch his finger to his nose and heel to his shins bilaterally.  His gait was intact.  Given the Veteran's difficulty word finding and the impact on his job, an extension of steroid treatment was prescribed.

In March 2008, the Veteran was afforded a VA neurological disorders examination to determine the severity of his MS.  At that time, the Veteran reported his general health to be fair, but also noted feeling fatigued and weak (especially when hot or stressed).  He also reported being deconditioned and indicated he could not reach the level of fitness he was at while in the military.  Nevertheless, he was able to lift light weights and walk for brief periods prior to becoming too tired.  He reported feeling a slight imbalance, very slow vertigo, and a sensation of the ceiling spinning when he looked upward, which worsened during MS flares.  The Veteran also endorsed stumbling, clumsiness, and feeling the need to widen his stance about once per week to prevent falling.  Regarding further neurologic symptoms, he reported having tingling hands, toes with slightly less tingling, and word find difficulty (especially after MS flares).  He experienced nighttime leg cramps about twice per month for approximately two and a half hours, left greater than right.  Regarding urinary symptoms, he noted feeling urgency with reduced stream strength, with occasional hesitancy.  Turning to his gastrointestinal symptoms, he reported experiencing constipation with strain during flares.  During bowel movements, his stools were initially hard but were soft and watery at the end.  Regarding the psychological ramifications of his MS, the Veteran noted that his prescription Wellbutrin was working well.  Finally, he reported having an itchy jawline and an itchy spot on his finger.

On examination, the Veteran was observed to be alert, pleasant, and cooperative.  He was noted to have a normal gait without limping and was not using any assistive devices for locomotion.  His speech was very minimally nonfluent and he expressed frustration when he could not find words immediately, though he did eventually find them.  Testing revealed that the Veteran was able to close his eyes and raise his eyebrows symmetrically, and that he blinked more frequently on the left than the right.  His sensation to touch in his face was normal and he had normal motor strength to flexion and extension of the neck and turning the head from side to side.  Regarding his upper extremities, the Veteran had full muscle strength; normal DTRs; normal sensation to light touch, pressure, and cold; and diminished sensation to vibratory sensations in his fingertips.  His lower extremity strength was full, DTRs were hypoactive, proprioception was normal in the toes and he had diminished sensation to vibrations in his toes.  Finger-to-nose, heel-to-shin, and heel-to-toe maneuvers were normal.  Ultimately, the examiner stated the Veteran was in remission with only minimal baseline residuals.  It was further opined that a full blown major relapse might render the Veteran bedridden.

Pursuant to the April 2011 remand, another VA neurological disorder examination was performed in June 2011.  At that time, the Veteran reported experiencing fatigue; speech and language problems; toe drop with extreme fatigue; trouble with starting urination and flow; constipation; depression; headaches; blurred vision; and dizziness without vertigo.  He rated his normal fatigue level as 3-4/10 and indicated that it was driven by his emotions and stress levels.  He also endorsed numbness localized to his hands and feet, sleep disturbances, and restlessness.

On examination, the Veteran's motor function was full throughout; his muscle tone was normal as were DTRs; sensory function was normal; gait was normal; cranial nerve examination was normal; and he earned a perfect score on the Mini-Mental State Examination.  The examiner further noted that, while the Veteran did report headaches, he indicated they had resolved after he started wearing glasses.  There was no evidence of tics or paramyoclonus, chorea, or choreiform disorders.  Ultimately, the 2011 examiner indicated that the Veteran's MS was in remission and the residuals consisted of word finding problems and chronic fatigue.  Depression was also noted to be a symptom with moderate social and occupational impairment.

Pursuant to the December 2013 remand, the Veteran was afforded a VA MS examination in March 2014.  At that time the Veteran reported the following symptoms related to his MS:  problems with urination (including retention, stream weakness, urgency and frequency); intestinal distress (including constipation and diarrhea); gait disturbances (including dragging of the feet and unsteady gait); slurred speech; word find difficulties; psychiatric symptoms (including forgetfulness, anxiety, and depression); nocturnal spasms of the lower extremities; impaired sleep; joint pain; and numbness and tingling in his extremities, particularly of the hands.  He recalled experiencing three MS exacerbations in the preceding three years and indicated that his symptoms returned to at or just below his normal baseline following steroid treatment.  The Veteran reported that his MS symptoms interfered with his employment and that he had missed days of work during flares.  
On examination, the Veteran was noted to have mild swallowing difficulties and slurred speech, especially when tired or in hot environments.  The examiner also indicated that the Veteran suffered from MS related insomnia and chronic constipation.  

Regarding the Veteran's urination difficulties, the examiner found that the Veteran had obstructed voiding with marked hesitancy, a slow or weak stream, decreased force of stream, and recurrent urinary tract infections.  There was no evidence of voiding dysfunction causing urinary leakage or frequency; voiding dysfunction requiring the use of an appliance; recurrent symptomatic urinary tract infections, or ED.  

Regarding vision related MS symptoms, the examiner noted that the Veteran experienced blurring of his vision, bilateral decreased visual acuity, and optic neuritis.  

Neurologic testing revealed a mildly unsteady gait and showed that the Veteran was unable to tandem walk.  The examiner checked a box on the form indicating the Veteran had upper and/or lower muscle weakness associated with his MS and ultimately described the type of weakness as mild left lower extremity muscle weakness.  Notably, while the Veteran's representative asserted that these findings were contradictory in the August 2014 Informal Hearing Presentation, the Board notes that the examination form itself did not allow the examiner to specify which body part was weak until much later in the report; the examiner had to check the box indicating the presence of reduced strength somewhere to capture the knee weakness.  In this regard, strength testing revealed normal strength in the bilateral shoulders, elbows, wrists, hips, ankles, and in the right knee; the only joint with reduced strength was the left knee which had less than normal strength.  DTRs were decreased in the biceps and triceps; absent in the elbow; and increased without clonus in the knees and ankles.  Sensation testing revealed decreased sensation in the left shoulder, inner/outer forearm, hand/fingers, lower leg/ankle, and foot/toes; all other testing (including the complete right side of the Veteran's body) revealed normal sensation to touch.  Finally, the examiner noted minimal decreased bulk of the fist dorsal interossei muscle on the right hand.
 
There was no evidence of respiratory conditions, scars, or any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to MS.  Additionally, the examiner opined that the Veteran's psychiatric manifestations of MS (anxiety, depression, forgetfulness, and trouble concentrating) did not result in gross impairment of thought processes or communication.  The examiner also noted that the Veteran's MS did not render him substantially confined to his dwelling and the immediate premises.  In fact, the Veteran was deemed to be independently capable of dressing, eating, preparing meals, attending to the wants of nature, bathing, perform basic self-care, and managing his own medications.  The Veteran did not need frequent assistance for adjustment of prosthetic or orthopedic appliances, was not bedridden, and was not legally blind.  In short, the examiner found that the Veteran did not require care and/or assistance on a regular basis due to his MS or its residuals.

Regarding employability, the Veteran was working at an Air Force Base (AFB) at the time of the examination and noted experiencing fatigability, slurred speech, concentration difficulties, and difficulty multitasking at work which caused him to take longer to complete tasks and frequently make minor mistakes.  The tingling and numbness in his hands reportedly made it difficult for him to use a computer and his foot dragging made him stumble by the end of his shifts.  

In conclusion, the March 2014 examiner opined that the Veteran's MS rendered him mildly disabled due to such symptoms as decreased visual acuity in the right eye, fatigability, decreased sensation and coordination in the upper extremities, mild unsteadiness of gait, slurred speech, anxiety, depression, nocturnal leg spasms, and joint pain.

Pursuant to the September 2014 remand, additional VA contract examinations were conducted in October 2014 including a peripheral neuropathy examination and an MS examination.  The findings related to the other examinations conducted that month (including those related to the intestines, urinary tract, eyes, and mental disorders) are discussed fully under the separately rated disabilities below.

Regarding the Veteran's neurologic symptoms, he reported having slurred speech, pins and needles in his extremities, increased fatigue, difficulty when swallowing, and memory problems.  Additionally, the Veteran endorsed moderate constant pain and paresthesias in his bilateral upper and lower extremities and mild numbness in his bilateral lower extremities.  Despite the Veteran's competent and credible reports of subjective neurologic symptoms, the examiner opined that the Veteran did not suffer from a diagnosable disability.  In support of said finding, the examiner noted that the Veteran's gait, strength, reflexes, and sensation were all normal.  Furthermore, there was no evidence of muscle atrophy, trophic changes, or impairment of the nerves of the upper or lower extremities.  Ultimately, the examiner found that but for the Veteran's subjective symptoms, the peripheral nerve examination was within normal limits.  

In conjunction with the MS examination, the Veteran reported experiencing symptoms commiserate with those noted during prior examinations.  The Veteran's speech disorder was noted to cause a constant inability to communicate by speech as well as moderate swallowing difficulties.  The Veteran endorsed erectile dysfunction for the first time, which was attributed to his MS.  Regarding his visual impairment, the examiner noted the presence of blurred vision, bilateral decreased visual acuity, nystagmus, and optic neuritis.  Testing related to muscle strength, DTRs, sensation to touch, muscle atrophy, and gait abnormality were consistent with the results discussed above.  There was no evidence of MS-related respiratory conditions or sleep disturbances. 
 
The examiner also noted that the Veteran's MS did not render the Veteran substantially confined to his dwelling and the immediate premises.  Additionally, the Veteran was still able to perform the self-care routines noted during the March 2014 examination, except he could no longer manage his own medications.  The Veteran was not bedridden or legally blind.  In short, like the March 2014 examiner, the October 2014 examiner found the Veteran did not require care and/or assistance on a regular basis due to his MS or its residuals.  Regarding employability, the October 2014 examiner opined that, while the Veteran's MS impacted his ability to work, he would be able to perform light physical and sedentary activities

Turning to the law governing the rating of MS, the disease is rated pursuant to 38 C.F.R. § 4.124a, DC 8018.  The DC provides that the minimum rating for multiple sclerosis is 30 percent.  A note following the DC further explains how the ratings are to be applied:

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

In other words, the Rating Schedule evaluates MS based on its residuals.  In accordance with the plain language of the DC, in order to receive the 30 percent minimum rating there must be at least one residual of MS.  If there is at least one residual, then the DC acts as a ratings floor-regardless of the severity of the residuals, the mere fact that they are present entitles a veteran to at least a 30 percent rating.  If the residuals, as evaluated pursuant to their own respective DCs or as rated by analogy, warrant a rating in excess of 30 percent, then DC 8018 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the veteran is assigned separate ratings that do not overlap in symptoms.

This is the case in the Veteran's appeal.  In this regard, in a December 2006 rating decision, the RO assigned a 30 percent rating for MS based on the following residuals noted during a June 2006 examination:  decreased reflexes in the upper extremities and slightly decreased sensation to light touch in the fingers and both hands; essentially, the 30 percent rating was based solely on subjective neurologic symptoms.  Thus, the RO correctly assigned the 30 percent minimum rating for MS, rather than assigning separate noncompensable ratings for the mild neurologic symptoms noted on examination.  

Here, a discussion of the regulations covering the rating of neurologic disabilities is instructive.  Neurological disabilities are to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Further, if psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etcetera, present, such disorders are to be rated under corresponding schedular criteria, as is the case here.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  

In this case, there has been no medical finding that the Veteran's subjective neurologic symptoms are related to a particular nerve group as indicated by the October 2014 examiner's finding that the Veteran did not have an objective nerve disorder that was separate and distinct from his MS.  As such, there is no indication that his symptoms should be rated under any of the nerve-specific codes found under 38 C.F.R. § 4.124a.  

Additionally, pursuant to the Board's three remands, the RO service-connected other residuals of MS that warrant ratings equal to or higher than the 30 percent assigned in the December 2006 rating decision.  Further, as the Veteran continues to have MS residuals that do not warrant ratings of 30 percent or more, i.e., his subjective neurologic symptoms, those disabilities continue to be rated under the 30 percent rating currently assigned for MS.  

Here, the Board notes that the Veteran's bladder disorder has been assigned a separate 10 percent rating and the Board has assigned a 10 percent rating for aphonia for the period prior to March 3, 2014, despite the fact that said ratings are less than 30 percent.  However, there is no indication that the symptoms warranting the 10 percent awards overlap with the other MS residuals covered by the 30 percent award such as subjective neurological symptoms.  More importantly, the presence of any non-separately service-connected MS residual entitles the Veteran to the entire 30 percent rating under DC 8018.  In this regard, the mild, subjective, neurologic symptoms reported by the Veteran during the course of the appeal can independently justify the award of a 30 percent rating.  As such, if, for instance, the Veteran's visual defect related to MS deteriorates in the future and warrants a separate compensable rating, said rating could be assigned in conjunction with the 30 percent MS rating as there would still be separate and distinct MS residuals that were not being compensated under independent diagnostic codes.

In sum, the Board finds that the currently assigned 30 percent award for MS is still warranted, despite the fact that the Veteran is otherwise in receipt of additional ratings for MS residuals as the symptoms of the residuals do not overlap with those establishing the 30 percent award.  As can be seen from the following discussion regarding each separately service-connected residual, none of them involve compensation for subjective, neurologic symptoms, which the Veteran has competently and credibly reported during the course of the appeal.  Thus, it is sufficient to maintain the 30 percent rating on the presence of such residuals that are not separately rated.



	B.  Associated Depressive Disorder

From December 20, 2006 to October 24, 2014, the Veteran's service-connected depressive disorder was evaluated as 30 percent disabling under the criteria of DC 9434.  See 38 C.F.R. § 4.130.  Since October 25, 2014, his depressive disorder has been evaluated as 70 percent disabling under the same DC.  Id.

Depressive disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the United States Court of Appeals for Veterans Claims (Court) upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  As the Veteran's claim was originally certified to the Board in January 2010, such amended criteria do not apply to this claim and the Board will still consider any GAF scores as relevant to this appeal.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

The pertinent evidence of record consists of VA examinations, VA treatment records, and lay statements from the Veteran.

For both periods on appeal, the medical evidence of record reflects that the Veteran's depressive disorder was manifested by symptoms that included depression, anxiety, sleep impairment, sadness, anger, agitation, marginally impaired concentration, tearfulness, and frustration with (at worst) restricted affect and an anxious/irritable mood.  On examination, VA clinicians and examiners consistently noted that the Veteran was well groomed, cooperative, made appropriate eye contact, had normal speech and thought processes, and was fully oriented.  The Veteran routinely denied suicidal and homicidal ideation and there was no evidence of delusions or hallucinations.  GAF scores ranged from 50 - 60, although they were routinely in the mid-50s.  

A November 2007 examiner found that the Veteran's depressive disorder symptoms were secondary to his MS and assigned a GAF score of 75.  At that time, the Veteran reported that, shortly after his 2005 MS diagnoses, he began feeling helpless and depressed.  With regard to his symptoms at the time of the examination, the Veteran reported that he had trouble maintaining his sleep and energy and that he became fatigued easily.  His concentration was reportedly okay, but he occasionally experienced short term memory problems immediately after an MS attack.  He endorsed a loss of interest in doing his hobbies (singing and sports), but associated such disinterest with his physical limitations.  Notably, the Veteran indicated that his mood was improved by the use of Wellbutrin.

Turning to the Veteran's personal relationships, he spoke to his mother regularly on the phone but had a distant relationship with his father.  He had been married for three years and described his marriage as good, although the couple were living separately while his wife completed her education away from the Veteran's place of employment.  At that time, the Veteran was working at Beale AFB performing the same work he performed in the military; he was concerned he would eventually be unable to perform such work due to his MS symptoms.

On examination, the examiner noted that the Veteran was neatly groomed and dressed, and that he was pleasant and cooperative throughout the interview.  His affect was noted to be appropriate and his speech was spontaneous with a normal rate, volume and tone.  With regard to the Veteran's thought processes, the examiner noted there was no loosening of association or flight of ideas.  The Veteran denied hallucinations, delusions, or suicidal ideation.  The Veteran was fully oriented and his insight and judgment were deemed fair.  His short-term and long-term memory were intact.

As noted above, at the time of a March 2008 MS examination, the Veteran reported his depression contributed to feelings of fatigue and weakness, but that his psychiatric symptoms were well controlled by medication.

At the time of VA treatment in March 2009, the Veteran continued to endorse a close relationship with his mother and his wife and also noted having three close friends.  Additionally, he had a three month old daughter.  He was still working at Beale AFB and was auditioning for a band, although this did create some tension with his wife who wanted him to stay at home more.  He also reported experiencing an increased anxiety of late.  Upon examination, the clinician noted symptoms that were fairly consistent during the period prior to October 25, 2014:  appropriate appearance; calm and cooperative demeanor; indifferent or numb mood; normal speech, thought processes, thought content, insight, and judgment; denial of suicidal or homicidal ideation and delusions; occasional short term memory and concentration problems; and occasionally impaired sleep.  The clinician assigned a GAF score of 55.

VA treatment records indicate that, in the subsequent months and years, the Veteran continued to maintain a marriage (albeit with some turmoil) and employment.  He frequently reported anxiety and stress related to his place of employment, particularly in regard to his shifts (frequently working night shifts), travel time to and from, and the accommodations he required for his MS including temperature control, time off following flares, and the like.  In December 2010, the Veteran's wife, who is apparently a nurse, accompanied him to treatment and reported he had a quick temper and expressed some suicidal ideation, although he denied suicidal ideation at that time and during VA treatment in October 2010.  Shortly thereafter, in February 2011, the Veteran reported that he "...hadn't really been depressed in months[.]"  Conversely, it was reported in August 2011 that, in January 2011, the Veteran had threatened suicide, that his wife had called the police who retained his gun for a time, and that he underwent a six hour psychiatric hold.  The Veteran further reported that he had been experiencing passive suicidal ideation since May 2011 and was "pretty depressed[.]"  Despite these reports, there is no indication that the Veteran sought VA treatment between February 2011 and August 2011, although he did report seeking private psychiatric treatment with his wife in the interim and was noted to have moderate social and occupational impairment related to his psychiatric disability at a June 2011 MS examination.  The August 2011 treating clinician suggested that the Veteran switch jobs or shifts to improve his mood, given the fact that the Veteran related much of his psychiatric symptoms to work-related stress.  A GAF score of 54 was assigned.  

Three days after the aforementioned August 2011 treatment, the Veteran reported that his mood had been relatively stable since 2010 until four to six weeks prior (early to mid-July 2011) when he began feeling depressed, overwhelmed, anxious, and irritated.  Nevertheless, the clinical examination continued to reveal symptoms commiserate with those outlined above and a GAF score of 53 was assigned.  The Veteran was advised to get more sleep.  By November 2011, the Veteran reported feeling "good" and less depressed.  He denied suicidal ideation and indicated he was overcoming his anxiety and had a good relationship with his wife.  A GAF score of 55 was assigned.  He continued to endorse improved symptoms in February 2012 at which point he reported enjoying his rock band.  In April 2012 he reported he was "feeling good" and "content[.]"  He was apparently working out and looking for a new band to play with.  A GAF score of 55 was assigned again.  Subsequent records indicate continued positive feelings and climbing GAF scores, although they remained in the 50s.  

In March 2013, the Veteran had a setback and reported feeling depressed and angry and, in May 2013, he reported passive death thoughts but otherwise denied suicidal ideation.  He continued to report numerous stressors related to his employment.  A GAF score of 55 was assigned.  In August 2013, he reported being easily fatigued, but endorsed feeling relatively well considering pending government furloughs 
and his wife moving away (apparently a work or school related relocation).  Examination findings were consistent with those noted above and a GAF score of 50 was assigned.

In November 2013, the Veteran indicated that his psychiatric medication was working "pretty good and [his] anxiety was controlled[.]"  He described his mood as "pretty good" and denied suicidal ideation.  The following month he reported feeling depressed but stated his medications were working well.

On February 4, 2014, the Veteran was admitted to the psychiatric intensive care unit (PICU).  Records indicate that the Veteran and his wife had an argument the previous night at which point he threw a chair.  He went for a walk to cool down and when he returned his wife was being "unsympathetic" so he put a number of pills in his mouth that were subsequently spit out.  The police were contacted and the Veteran was admitted to the PICU.  The Veteran underwent group and individual therapy for three days.  At the time of his discharge on February 7, 2014, the Veteran denied that his taking "too many pills" was a suicide attempt.  Instead, he reported that it was an impulsive emotional reaction to internal distress and denied a history of suicidal behavior and substance abuse.  Clinicians who treated the Veteran during his stay indicated that he appeared to have benefitted from behavioral interventions and was tolerating medications well with decreased anxiety.  It was thought that while the Veteran's impulsive behavior may lead to accidental harm, he was not at risk for intentional harm.  Thus, the suicide prevention coordinator ultimately stated that "the [V]eteran [did] not appear to be at acute risk for suicide...." and he was released.

The Veteran received VA psychiatric treatment five days later at which point he reported that his behavior leading to the hospitalization was "uncharacteristic" and that he learned great coping skills during his stay in the PICU.  He elaborated further on the cause of his outburst and pill taking by stating that "it was a series of little things...[he] dropped a fork and thought it was because of [his] MS and [he] just lost it."  Regarding his current symptoms, he noted a stable mood (although he was feeling wired which the clinician thought was likely related to a new medication) and "pretty good" energy.  Upon examination, the Veteran was noted to be adequately groomed and dressed, with a pleasant and cooperative demeanor, and good eye contact.  His speech was normal in rate, rhythm, and tone and his mood was noted to be stable.  He denied suicidal or homicidal ideation, intent, or plan, and his insight and judgment were deemed fair. 

During the March 2014 MS examination discussed above, the Veteran reported the following psychiatric symptoms:  forgetfulness, anxiety, depression, and insomnia.  The examiner opined that such symptoms did not result in gross impairment of the Veteran's thought processes or communication.

VA treatment records from May 2014 indicate that the Veteran was experiencing marital discord related to his infidelity.  He was in the process rekindling his faith which he reported as being helpful.  He also noted things were "good" at work, that he was considering repairing his relationship with his father, and that he was going on a trip to Ireland with his family the following week.  During the examination, the Veteran indicated that his medication made a "...day and night difference..." and the clinician noted a routine examination with normal speech, thought, and memory, as well as fair insight and judgment.

In September 2014, the Veteran reported two recent incidents during which he felt overwhelmed and lost control, causing him to weep strongly; one incident occurred when he was off his medication and one incident occurred when he was on his medication.  By the time of his treatment, he said he was not concerned about the incidents stating that he got through them with his coping skills.  He endorsed good feelings about dealing with his MS and indicated that he did not feel hopeless.  He described his mood and sleep as good and his anxiety as manageable.  Examination findings were unremarkable.

Pursuant to the September 2014 remand, a VA psychiatric examination was conducted on October 25, 2014.  The examiner found that the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  At that time, the Veteran reported marital discord with his wife of ten years (particularly when he did not take his medication), mood instability, depression, anxiety, and problems sleeping.  He was still working at an AFB at that time.  On examination, the Veteran was noted to be fully oriented with adequate hygiene.  His mood was described as anxious and depressed and his speech was noted to be normal.  He reported poor sleep but denied thought disorders, psychotic symptoms, and any suicidal or homicidal ideation, intent or plan.

Treatment records from 2015 show increased anxiety and stress for the Veteran, predominantly related to his work including his shifts, travel time, temperature at his work place, and his subjective need to be a perfectionist.  In December 2015, he endorsed suicidal ideation but indicated that thoughts of his family and his faith prevented him from taking any action.  Thereafter, a January 2016 treatment record details recent episodes of sensory overload and anxiety but indicate that his recent psychiatric symptoms were not related to his MS.  At that time, the Veteran reported that massages helped to reduce his anxiety symptoms during these episodes of sensory overload.  In April 2016 he reported that he had recently been advised that he may experience MS related cognitive decline sooner than he anticipated and that he could not work a full week at work due to his stress.  Nevertheless, he noted he still attended his daughter's sporting events and church activities.  The treating clinician noted the Veteran's symptoms were relatively neutral and stable.  Subsequent treatment records indicate that the Veteran medically retired from work in mid-2016 and returned to school through a VA vocational rehabilitation program.

	i.  Prior to October 25, 2014

After review of the evidence of record, the Board finds that a 30 percent rating for depressive disorder is warranted effective May 2, 2006, but that a rating in excess of 30 percent for the period prior to October 25, 2014, is not warranted.

Regarding the decision to assign an earlier effective date, the Board notes that the Veteran filed his claim for MS on May 19, 2006, which is within one year of his separation from service.  While the Board has found that his depressive disorder condition is part and parcel of that claim given the rating criteria's mandate to rate residuals of MS, including psychiatric residuals, under separate diagnostic codes, it is noteworthy that the claim the RO used to initially develop and award service connection for depressive disorder was also submitted within one year of the Veteran's separation from service, in December 2006.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 and allow for the assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  As the evidence of record indicates that the Veteran was experiencing psychiatric symptoms at the time of his separation from service (see e.g. January 2006 service treatment record) and he filed his claim within one year of his separation, the Board finds that an effective date of May 2, 2006, the day after separation, is warranted.

Turning to the claim for a rating higher than 30 percent for the period prior to October 25, 2014, after considering the Veteran's lay contentions and the medical evidence of record, the Board finds that prior to October 25, 2014, the Veteran's depressive disorder most closely approximated the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during the time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  

With regard to his social functioning, the Veteran maintained a marriage, a relationship with his mother, and reported having some friends.  Moreover, the Veteran also reported his involvement with his daughter, his church, and several musical bands.

Additionally, the evidence of record has consistently demonstrated that the Veteran maintained employment at various AFBs prior to October 25, 2014.  While there is some indication that his MS disabilities interfered with his work, there is no indication that his psychiatric disabilities interfered with his employment.  To the contrary, it seems from a review of his treatment records that the Veteran's employment was actually what caused many of the Veteran's psychiatric symptoms.  In this regard, he routinely reported to VA clinicians that his working hours, work location, and work environment caused him stress and anxiety.  He did not report that his stress or anxiety caused problems at his workplace.  The Board also observes that the Veteran was consistently assigned GAF scores in the mid-50s, which are typically indicative of only moderate symptomatology.

Furthermore, the symptoms the Veteran described to VA examiners, including depressed mood, anxiety, sleep impairment, occasional concentration and memory problems, constricted affect, depressed mood, and normal speech, and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while impairment of memory is a symptom indicative of a 50 percent rating, the Board finds that the severity frequency, and duration of this symptom did not result in occupational and social impairment with reduced reliability and productivity.  Rather, such symptomatology resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Similarly, the Board acknowledges the Veteran's reports of a 2011 psychiatric hold, the February 2014 hospitalization at the PICU following his placing a number of pills in his mouth and spitting them out, and his occasional reports of suicidal ideation, which symptoms are typically indicative of a 70 percent rating.  However, the Board again finds that the severity, frequency, and duration of this ideation did not result in occupational and social impairment with deficiencies in most areas or reduced reliability and productivity.  Indeed, the Veteran routinely denied suicidal ideation, intent or plan during his nearly monthly psychiatric treatment in the eight year appeal period prior to October 25, 2014.  Moreover, he specifically denied that the February 2014 event was a suicide attempt and the treatment records associated with his three day stay in the PICU reflect symptoms commiserate with the currently assigned rating.  For instance, nursing notes during his stay in the PICU (including those from the day of his admission) indicate that the Veteran was appropriate, socialized with other inhabitants, groomed appropriately, and had normal thought processes and speech patterns.  The day before he was released he reported feeling well with reduced anxiety and no suicidal ideation and on examination he was noted to have appropriate appearance and grooming, a pleasant and cooperative demeanor, fair eye contact, normal speech, an "okay" mood, normal thoughts and fair insight and judgment.  Importantly, in regard to the reported 2011 psychiatric hold, the Board was unable to locate any records regarding to same aside from the Veteran's reports and he denied any suicide attempts at the time of his February 2014 hospitalization.  Ultimately, the Board finds that these incidents do not demonstrate symptoms of such severity that a higher rating should be assigned as the Veteran's suicidal ideation, if any, was short-lived and passive and examining professionals did not note symptoms commiserate with higher ratings.

	ii.  From October 25, 2014

On review of the evidence of record, the Board finds that the Veteran's service-connected depressive disorder does not meet the criteria for a rating in excess of 70 percent from October 25, 2014.  In this regard, the Veteran's symptomatology never reached a level of severity that resulted in total occupational and social impairment.  As stated previously, the examples of symptoms provided in the 100 percent criteria include the following:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

None of these symptoms, or any other symptoms that that would cause total occupational and social impairment, have been reported by the Veteran or noted by his clinicians.  In fact, during his October 25, 2014, VA examination, the examiner opined that the Veteran's overall condition resulted only in occupational and social impairment with reduced reliability and productivity, which is indicative of a lesser 50 percent disability rating.  The 2014 examiner and treating VA clinicians routinely noted that the Veteran was appropriately dressed, well spoken, cooperative, and pleasant.  Additionally, the Veteran generally denied suicidal ideation and any psychosis.  Moreover, the records indicate that, until recently, the Veteran maintained employment and while the record indicates he may have recently taken medical retirement, such was due to the physical manifestations of his MS, not his psychiatric disorder.  Furthermore, his marriage has remained intact, he has described participation in his church, and reports a relationship with his children.  Thus, the Board finds that the Veteran's psychiatric symptoms have not resulted in complete social and occupational impairment since October 25, 2014.

	C.  Associated Speech Disorder

The Veteran's service-connected speech disorder is evaluated as noncompensable prior to March 3, 2014, and 100 percent disabling effective March 3, 2014, under the criteria of DC 6519.  See 38 C.F.R. § 4.97.

Under DC 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech.  Id.  The accompanying note directs that incomplete aphonia is evaluated as laryngitis under DC 6516.  Under DC 6516, a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516.

As the Veteran has not been diagnosed with tuberculous laryngitis, stenosis of the larynx, or had a pharynx injury or a laryngectomy, the Board finds that no further discussion of the rating criteria related to diseases of the throat is necessary.  Id., DCs 6515, 6518, 6520, and 6521.

Prior to March 3, 2014, VA treatment records indicate that the Veteran's speech disorder symptoms ebbed and flowed in relation to his MS flares.  For example, an October 2006 treatment record notes mild-moderate dysarthria (slurred speech) with impression and volume problems.  Upon examination, the Veteran's speech was noted to be intelligible but the treating clinician thought it might be distracting to a stranger listener, especially when the Veteran was tired.  At that time, the Veteran reported avoiding speaking and described running out of breath.  The Veteran had an exacerbation in his speech disorder the following month due to a flare in his MS.  At that time, he endorsed slurred speech and lingual weakness.  Upon examination, he was noted to have reduced speed and ability in manipulating his mouth.  By December 2006, his slurred speech was only noted to be minimum to mild and he reported he was no longer avoiding speaking.  Specifically, he stated his speech was almost back to normal.  In May 2007 he was noted to have slow dysarthric speech with normal naming abilities.  In February 2008 his speech was described as mildly non-fluent with occasional word finding problems.

Thereafter, at the March 2008 MS examination discussed above, the Veteran expressed frustration when he could not find words immediately, although he did eventually find them.  At that time, his speech was noted to be very minimally nonfluent.

In February 2009, the Veteran had another exacerbation of his speech disorder.  At that time, he reported that he stopped using his medications when he lost his insurance which resulted in an increase in speech problems.  Once he resumed his steroid medications, his speech improved.  In May 2009 his speech was noted to be intelligible and clear and he indicated he would continue working on re-calibrating his vocal loudness.  He did endorse some stuttering, difficulty with slurred speech and word finding.  When this occurred, he worked to find a different word or asked someone for help.  He noted that his symptoms increased when he was stressed or in a warm environment; he was prescribed a cooling vest.  Thereafter, in August 2010 he endorsed slurred speech but was noted to have fluent speech during the examination with intermittent pronunciation problems.  

During another MS flare in April 2011, the Veteran was admitted to the hospital to finish his treatment course, apparently because the treatment was causing an increase in his symptoms.  In this regard, he reported a one month history of slurred speech and was noted to have slurred speech during his hospitalization.  However, upon examination, the examining clinician observed "no abnormality of the speaking voice, no drooling, no difficulty with swallowing/saliva, no...poor articulation."  Overall, it is unclear exactly what the Veteran's symptoms were at this time, but he is competent to report the presence of slurred speech and word find difficulty.  

During the June 2011 MS examination, the Veteran continued to report speech and language problems and the examiner noted his difficulty with word finding.

In addition to the medical evidence of record, the record also contains an April 2012 letter from G.S. who was the Veteran's supervisor from September 2007 to November 2010.  G.S. reported that he observed the Veteran battling normal bouts of fatigue and that he wore a cooling vest in the warmer months since the warm weather exacerbated his MS symptoms.  G.S. remembered that in early 2009 the Veteran reported experiencing slurred speech, which ultimately lead to the Veteran's use of steroids to assist in his speech and word find abilities.  The supervisor further reported that during that bout of speech difficulties, the Veteran was relieved of crucial duties in his job.  While G.S. remembered other incidents of slurred speech, he indicated this was the only time he remembered the Veteran being relieved from duty due to his MS symptoms.  G.S. ultimately indicated that, if the Veteran's speech disorder continued to deteriorate, it would be detrimental to his career.

In August 2013, the Veteran reported intermittent dysarthria and dysphonia.  Similar symptoms were noted in January 2014 and the Veteran reported that these symptoms increased during periods of stress.  His speech rate, rhythm, and tone were noted to be normal during psychiatric treatment during the entire appeal period (from May 2006 to present).

Since March 3, 2014, the Veteran has continued to report slurred speech and word find difficulties.  During the March 2014, VA MS examination, the Veteran reported word finding difficulties and yearly exacerbations that caused slurred speech.  He indicated he usually returned to baseline or slightly lower levels following these flares.  He reported the need to miss work during his symptom flares.  Upon examination, he was noted to have mild swallowing difficulties and mild slurred speech that became more noticeable when fatigued or in hot environments.

Pursuant to the September 2014 remand, another examination was performed in October 2014 at which point the Veteran continued to endorse impaired speech.  On examination, the examiner noted that the Veteran had the constant inability to communicate by speech as well as moderate swallowing difficulties.

Subsequently, VA treatment records indicate that in April 2015 the Veteran endorsed a one month history of slurred speech and in May 2015 he was noted to have dysarthria and facial weakness caused by medication.  In June he reported slurred speech after exposure to extreme heat; his symptoms were noted to be almost back to baseline (slow dysarthric speech) in July 2015.  Then, in August 2015 he was again noted to have dysarthric speech with word find difficulties.

	i.  Prior to March 3, 2014

For the period prior to March 3, 2014, the Board finds that a 10 percent rating, but no higher, is warranted.  In this regard, the Veteran's symptoms of occasional, mild slurred speech and word find difficulties most nearly approximate hoarseness, with inflammation of cords or mucous membranes under DC 6516 which governs laryngitis and incomplete aphonia.  However, the Board finds that higher ratings are not warranted.  In this regard, as noted above the Veteran's slurred speech and word find difficulties are frequently described as mild, minimal, and the like; the evidence does not show that the Veteran had symptoms commiserate with hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy such that a higher rating is warranted under DC 6516.  Nor is there evidence of complete organic aphonia with constant inability to speak above a whisper or the complete inability to communicate through speech such that higher ratings would be warranted under DC 6519.  Rather, the weight of the evidence shows that he occasionally had mild slurred speech and word find difficulty.  Given the foregoing, the Board finds a rating in excess of 10 percent is not warranted prior to March 3, 2014.

	ii.  Since March 3, 2014

The Board notes that, since March 3, 2014, the Veteran has been in receipt of the maximum 100 percent rating under DC 6519 for the constant inability to communicate by speech, and thus an increased rating is not warranted under this DC.  In this regard, while the October 2014 VA examiner found that the Veteran's speech disorder was manifested by the constant inability to communicate by speech, the record does not support this finding.  For instance, there is no indication that the 2014 examinations were conducted using sign language, an interpreter, a typing screen, or any other manner other than verbal communication.  Additionally, throughout the entire appeal, the Veteran has participated in VA psychological counseling; again, there is no indication that these sessions were performed in any way other than face-to-face, oral communication.  Nevertheless, while the Board will not reduce the rating assigned by the RO, the Veteran's continued ability to communicate throughout the entire appeal is indicative that separate ratings are not warranted under other diagnostic criteria.  Specifically, his sole symptoms, slurred speech and occasional word finding difficulties, are contemplated and compensated by the currently assigned rating.  Assigning any separate ratings for the Veteran's speech disorder based solely on these symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Here, the Board notes that the Veteran was also occasionally noted to experience difficulty swallowing.  However, there is no indication that such symptom was associated with paralysis of the soft palate such that a separate rating should be awarded under DC 6521.  Accordingly, the most appropriate diagnostic code for rating purposes is DC 6519.

	D.  Associated IBS

The Veteran is separately service-connected for IBS, which is assigned a 30 percent rating, effective May 2, 2006, (the day after the Veteran's separation from service), pursuant to 38 C.F.R. § 4.114, DC 7319.

Under DC 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is evaluated as noncompensably disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  See 38 C.F.R. 
§ 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision for an initial disability rating.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

During the entire appeal period, VA treatment records indicate that the Veteran experienced intermittent diarrhea and constipation with occasional abdominal pain. 

During the March 2008 VA MS examination, the Veteran reported experiencing constipation with strain during flares.  During bowel movements, his stools were initially hard but were soft and watery at the end.  Thereafter, he endorsed constipation at the June 2011 neurological examination and constipation and diarrhea at the March 2014 examination.  

Pursuant to the September 2014 remand, the Veteran was afforded an intestinal disorders examination in October 2014 at which time the examiner noted a diagnosis of IBS.  Regarding the symptoms of his IBS, the Veteran reported a two year history of constipation symptoms followed by diarrhea.  The bouts of constipation occurred approximately two times per month, lasting for 5 to 6 days and followed by 1 to 2 days of diarrhea; the symptoms of each condition were noted to be moderate in severity.  The Veteran also endorsed experiencing abdominal distension and nausea associated with his diarrhea.  There was no evidence of IBS related weight loss, malnutrition, tumors or neoplasms, scars, or any other signs or symptoms of IBS.  The examiner found that the Veteran's IBS would not interfere with his employment.

VA treatment records indicate that in April 2015 and September 2015, the Veteran reported experiencing bowel hesitancy and constipation and that he was spontaneously ejaculating during bowel movements.

After review of the evidence of record, the Board finds that a higher rating for IBS is not warranted.   In this regard, the Board notes that neither the Veteran nor his representative have submitted any evidence or argument alleging a worsening of the IBS to warrant a higher evaluation.  As the Veteran is already in receipt of the maximum benefit allowed under DC 7319, an increased evaluation under this code is not for application. 

Moreover, the Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath, supra.  A rating of 50 percent could potentially be assigned under DC 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under DC 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under DC 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under DC 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DCs 7301, 7307, 7323, 7346. 

Nevertheless, throughout the entire appellate period, there has been no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and VA examination reports show that the Veteran has complained of diarrhea, constipation, and abdominal pain.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss. 

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

	E.  Associated Bladder Disorder

Currently, the Veteran's bladder disorder is assigned a 10 percent rating, effective May 2, 2006, (the day after his separation from service), pursuant to 38 C.F.R. 
§ 4.115b, DC 7542.  In turn, DC 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  In this case, neither the lay or medical evidence demonstrates that the Veteran experienced urine leakage or frequency.  With regard to obstructive voiding, a 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.

Throughout the appeal, the Veteran has reported experiencing hesitancy and reduced stream strength in urination.  The pertinent evidence of record does not indicate any history of urinary incontinence, urgency, retention requiring catheterization, frequency, of nocturia.  In June 2007 the Veteran reported intermittent pain at the tip of his penis rated as 8/10 and a mild increase in urinary urge frequency, but denied irritation on urination, dysuria, odynuria, change in flow, hematuria, pyuria, change in color of urine, and penile discharge or lesions (except as related to an HPV outbreak).  The Veteran was ultimately diagnosed with urethritis of unclear etiology and prescribed antibiotics.  Shortly thereafter, in August 2007, he reported continued lower urinary tract symptoms such as burning on urination with chronic hesitancy without urgency or increased frequency.  The Veteran was then diagnosed with epididymitis and prescribed medication.  In October 2007 he denied any bladder symptoms.

At a March 2008 VA MS examination, the Veteran reported feeling urgency with reduced stream strength with occasional hesitancy.  Subsequently, in March and April 2009 the Veteran reported urinary hesitancy, mostly at night.  Then, during the June 2011 VA MS examination conducted pursuant to the April 2011 remand, the Veteran endorsed trouble with starting urination and flow.

During the March 2014 examination conducted pursuant to the December 2013 remand, the Veteran acknowledged urinary problems including retention, stream weakness, urgency, and frequency.  Regarding urinary voiding dysfunction, the examiner found that the Veteran had obstructed voiding with marked hesitancy, a slow or weak stream, decreased force of stream, and recurrent UTIs.  There was no evidence of voiding dysfunction causing urinary leakage or frequency; voiding dysfunction requiring the use of an appliance; recurrent symptomatic UTIs; or ED.  

Finally, at an October 2014 urinary tract examination, which was conducted pursuant to the September 2014 remand, the examiner noted a diagnoses of neurogenic bladder and the Veteran noted having voiding dysfunction causing symptoms related to obstructed voiding like hesitancy and weak or decreased force of stream.  The Veteran further reported experiencing three to four episodes of urinary tract infections in the preceding four years and indicated that he was treated with oral antibiotics; he denied hospitalization and catheterization.  The examiner found that the Veteran's voiding dysfunction did not cause urine leakage, necessitate the use of an appliance, or cause increased urinary frequency.  Instead, the Veteran was noted to have obstructed voiding that was characterized by hesitancy, non-marked slow or weak stream, and non-marked decreased force of stream.  The Veteran denied a history of urethral or bladder calculi.  Ultimately, the examiner stated that based on the Veteran's history, he most likely had a neurogenic bladder secondary to MS causing symptoms of obstructed voiding.

VA treatment records for the period following the October 2014 examination continued to document the Veteran's reports of hesitancy in urination.

For the entire period on appeal, the Veteran's bladder disorder is manifested by reduced stream strength, hesitancy, and occasional urinary tract infections; such symptoms are commensurate with the currently assigned 10 percent rating.  In this regard, the March 2014 examiner found that the Veteran's disorder was characterized by marked hesitancy, slow or weak stream, and decreased force of stream and the October 2014 examiner found that the Veteran's symptoms were commiserate with a lesser, non-compensable rating as the Veteran's symptoms were not noted to be marked.  A higher 30 percent rating is not warranted as the Veteran's obstructed voiding did not require intermittent or continuous catheterization.  Additional ratings under other DCs are similarly unwarranted as the Veteran's bladder disorder did not necessitate the use of absorbent material, did not cause voiding frequency, and his UTIs did not require long-term drug therapy, any hospitalizations per year, or intermittent intensive management.  Thus, the Board finds that a rating in excess of 10 percent for the Veteran's bladder disorder is not warranted.

	F.  Associated Visual Field Defect

As an initial matter, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  However, the February 2015 rating decision that awarded service connection for the Veteran's visual field defect indicates consideration of the new criteria in response to the Veteran's contentions.  Accordingly, the Board will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest compensable rating, if any.  Importantly, the prior version of the applicable DCs at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date, to determine which is more advantageous to the Veteran.
The Veteran's visual field defect is rated under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6066 (Impairment of Central Visual Acuity).  The rating criteria are as follows.  A noncompensable rating is assigned when vision in one eye is 20/40 and vision in the other eye is also 20/40.  A rating of 10 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/70 to 2/100.  A rating of 20 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/200.  A rating of 30 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 10/200.

The rating criteria for evaluating eye disabilities, as in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former rating criteria for evaluating eye disabilities, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6078 and 6079.  Higher ratings are warranted for worsening correctable vision but the Board finds that a recitation of them is not warranted given that the medical evidence of record discussed below shows that an initial compensable rating is not warranted under either the old or new ratings.

Throughout the appeal period, the Veteran has reported experiencing blurred vision and floaters, especially in his right eye and especially when exposed to high temperatures.  By way of history, the Board notes that, in 1999, the Veteran was diagnosed with optic neuritis that apparently resolved prior to his entry into service as his vision was noted to be 20/20 with normal color vision and depth perception at the time of his entrance examination in March 2004.

The Veteran was afforded a VA eye examination in February 2008.  At that time, he reported experiencing blurry vision when hot and "floaters" for two years.  Upon testing, his uncorrected visual acuity was noted to be 20/30-1 (distance) and 20/20 (near) in the right eye; his left eye uncorrected visual acuity was noted to be 20/25 (distance) and 20/20 (near).  Bilateral corrected visual acuity was 20/20 for both distance and near vision.  The Veteran's motility was noted to be full and balanced and there was no evidence of afferent pupillary defect.  Visual fields were noted to be full by confrontation and interocular pressure, lids/lashes, conjunctiva, and irises were noted to be within normal limits.  The Veteran's anterior chambers were deep and clear with no cell or flare and his corneas and lenses were clear.  There was no evidence of diplopia.  The examiner's impression was that the Veteran did not have a visual or eye disability and that if he did have one, it existed prior to service and was non-disabling as it was likely related to the 1999 episode of optic neuritis.  However, the examiner could not determine whether a visual field defect existed without performing visual field testing.  Regarding the Veteran's reports of blurred vision, especially when working hard or hot, the examiner noted that such was a common description of Uthoff's Phenomenon, a known MS neurological deficit.  Finally, the Veteran's visual "floaters" were noted to be a common complaint and unrelated to the Veteran's service.

During a brief hospitalization in April 2011 for the completion of an MS related steroid treatment, the Veteran reported blurry vision and denied double vision.  The treating clinician opined that the blurred vision could be related to the steroid treatment.  The following month, the Veteran continued to report blurry right eye vision but otherwise denied a change in his vision.  He denied eye pain and his vision was noted to be 20/20 with his prescription glasses.

The Veteran was also afforded a VA eye examination in May 2011.  At that time, the Veteran reported a several week history of blurry right eye vision.  Uncorrected vision testing revealed right eye vision of 20/30-1 (distance) and 20/20 (near); left eye uncorrected vision was noted to be 20/25-1 (distance) and 20/20 (near).  Corrected vision was 20/20 bilaterally for both distant and near vision.  The Veteran's motility was noted to be full and balanced and there was no evidence of afferent pupillary defect.  Visual fields were noted to be full by confrontation and interocular pressure, lids/lashes, conjunctiva, and irises were noted to be within normal limits.  The Veteran's anterior chambers were deep and clear with no cell or flare and his corneas and lenses were clear.  There was no evidence of diplopia.  Ultimately, the examiner noted resolved optic neuritis and possible recent exacerbation.  In this regard, the examiner noted an arcuate visual field defect in April 2011 treatment records, however, he opined that a small superior arcuate defect would not affect occupational functioning.  In closing, the examiner noted that another visual field test had since been conducted but had not yet been interpreted.

Thereafter, in September 2011 another VA examiner reviewed the aforementioned visual field test and provided a similar opinion to that of the May 2011 examiner.  Specifically, review of the test revealed a minor arcuate defect in the right eye only that was unchanged since the Veteran's 1999 optic neuritis.  The examiner also noted a low myopia in the right eye which could cause the blur without glasses on, but also noted that when wearing glasses, the Veteran's vision was full.  In conclusion, the examiner opined that the minor visual field defect did not cause any symptoms and did not affect employability.  

During the March 2014 VA MS examination conducted pursuant to the December 2013 remand, the examiner noted that the Veteran's MS caused blurring of vision, bilateral decreased visual acuity, and optic neuritis.  

Subsequently, during an October 2014 VA eye conditions examination that was conducted pursuant to the September 2014 remand, the examiner noted the same visual field defect in the right eye that was noted during the May 2011 VA eye examination and in the September 2011 addendum opinion.  Upon testing, corrected and uncorrected visual acuity was noted to be 20/40 or better for distance and near vision bilaterally.  The Veteran's pupils were noted to be round and reactive to light without afferent pupillary defect.  The examiner indicated that there was no anatomical loss; vision limited to light perception only; extremely poor vision or blindness; corneal irregularity resulting in severe irregular astigmatism; diplopia; scarring or disfigurement of the eyes; or incapacitating episodes related to the eyes in the previous year.  Additionally, the Veteran's lids, lashes, sclera, conjunctiva, corneas, anterior chambers, irises, and lenses were all noted to be normal.  The Veteran's right optic disc was noted to be abnormal with questionable temperature pallor and normal cupping.  Regarding visual fields, the Veteran was noted to have a long standing defect of his right eye as seen by a contraction of his right visual field and loss of the right eye visual field due to superior arcuate defect; the examiner specifically stated that there was no difference between the Veteran's current visual field defect and that noted during the 2011 examination.  Ultimately, the examiner noted that the Veteran had right eye myopia that was correctable to 20/20 and that the visual field defect did not impact employability or cause any symptoms whatsoever.  While a visual field defect was noted, the examiner declined to conduct a Goldman Bowl test.

After review of the evidence of record, the Board finds that an initial compensable rating for the Veteran's visual field defect is not warranted under either the old or new ratings.  In this regard, his bilateral visual acuity has never been worse than 20/40.  Under the new and old rating criteria, a compensable rating requires vision of 20/70 or worse in one eye; as the Veteran's visual acuity has never been worse than 20/40 bilaterally, his disability picture clearly has not approximated the criteria for the next higher rating at any time under either criteria.  Fenderson, 12 Vet. App. 119.

The Board is cognizant that, under the new regulations, a combined rating is applied under the provisions of 38 C.F.R. § 4.25 based on visual field defect and decreased visual acuity. 38 C.F.R. § 4.77(c) (2016).  Here, the Board notes that no field of vision measurements have been conducted since 2011 and that a review of testing from that time indicated a visual field defect with no symptomatology.  While the October 2014 examiner declined to perform a Goldman Bowl test, the Veteran has not alleged and the record does not support any finding that his peripheral vision is limited or that his field of vision has been limited.  Instead, he has reported blurred vision and floaters.  Moreover, VA examiners in 2008, 2011, and 2014 all opined that the Veteran's visual defect was minor and would essentially not result in any measurable symptoms.  Thus, the Board finds that the 2014 examiner's decision not to conduct the aforementioned test was warranted based on the medical evidence of record that suggested essentially normal vision and that remanding this issue for additional visual field testing would serve no useful purpose.  See Soyini, supra.

The Board also has considered whether an increased or separate rating would be warranted under another DC.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A note to the rating schedule in effect prior to December 10, 2008, indicates that an eye disability rated under DCs 6000 to 6009 could possibly be rated from 10 to 100 percent disabling for impairment in visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  A minimum 10 percent rating applies during active pathology.  There is no evidence of episodes of incapacitation due to the Veteran's vision defect.  He has reported periods of missed work, due to his combined MS symptoms, but there is no evidence or suggestion that these periods rendered the Veteran wholly incapacitated solely due to his blurred vision.  The Veteran has not reported eye pain or rest-requirements prescribed by a physician.  As such, the Board finds that a compensable rating is not warranted under this theory.

In order for a higher rating to be warranted under any another DC, the Veteran would have to have incapacitating episodes, which he has not had; related tuberculosis, which he has not had; related glaucoma, which he has not had; a related malignant neoplasm of the eyeball, which he has not had; related trachomatous conjunctivitis, which he has not had; related ectropion or entropion, which he has not had; related lagophthalmos, which he has not had; related double vision (or diplopia), which he has not had; aphakia or dislocation of the crystalline lens, which he has not had; cataracts, which he has not had; or paralysis of accommodation, which he has not had. See 38 C.F.R. § 4.84a, DCs 6000-6035 (2008); 38 C.F.R. § 4.79 , DCs 6000-6091 (2016).  In any case, the medical evidence of record has indicated that the entirety of his vision problems are due to his service-connected visual field defect and the currently assigned noncompensable rating is based on that consideration.

	G.  Associated Erectile Dysfunction

A February 2015 rating decision awarded service connection for ED as secondary to MS, as well as SMC based on "loss of use of creative organ," pursuant to 38 U.S.C.A. § 1114 (k) effective October 25, 2014.  Notably, the Veteran denied experiencing ED prior to the October 25, 2014, MS examination, including during the March 2014 MS examination.

The Board notes that there is no specific diagnostic criterion for ED.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, DCs 7500-42.  When a veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous DC.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's ED under DC "7599-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99").

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this DC.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to ED.

Further, the AOJ has separately awarded the maximum rating for special monthly compensation (SMC) based upon loss of use of a creative organ under 38 U.S.C.A. § 1114 (k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See VBA Manual M21-1, III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under DC 7522 may only be awarded for deformity of the penis with loss of erectile power.  See VBA manual M21-1, III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for ED alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14. 

As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522.  

On review of the lay and medical evidence, the Board finds that the Veteran's ED is not manifested by penile deformity.  In this regard, medical evidence does not describe any deformity of the Veteran's penis and neither the Veteran nor his representative have alleged that such a deformity exists.  

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's ED is manifested by loss of erectile power without deformity of the penis.  As noted above, his impotence has been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, the Veteran does not meet or nearly approximate the criteria for a separate compensable initial rating under DC 7522.  

	H.  Periods of Hospitalization

As noted above, a temporary total rating may be warranted for periods of hospitalization exceeding 21 days.  While the record indicates that the Veteran has been hospitalized several times during the course of this appeal, including in the PICU in February 2014, there is no indication that he was ever hospitalized for a period exceeding 21 days.  Thus, the Board finds that the Veteran is not entitled to separate total evaluations based on his hospitalizations as the records clearly indicate that the Veteran was admitted for less than 21 days on these occasions.  

	I.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disabilities, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.  Additionally, the Board notes that the Veteran has not expressed any dissatisfaction with his compensation rate since the February 2015 rating decision granted service connection for his speech disorder, IBS, bladder disorder, visual field defect, and ED with SMC.

The Board has considered whether additional staged ratings under Fenderson, supra and Hart, supra, are appropriate for the Veteran's service-connected disabilities discussed herein; however, the Board finds that his symptomatology has been relatively stable throughout each period on appeal, except during the periods of hospitalization for which a total rating is not warranted and which did not indicate a worsening of symptoms as indicated by the Veteran's reports that his symptomatology routinely returned to at or near baseline following his MS flares.  Therefore, assigning additional staged ratings for his disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected MS, depressive disorder, speech disorder, IBS, bladder disorder, visual field defect, and ED with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his disabilities as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, depressed mood, slurred speech, intermittent constipation and diarrhea, obstructed voiding, blurred vision, and loss of erection.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the currently assigned ratings.  Specific to the Veteran's depressive disorder, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of depressive disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.   

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's disabilities.  As such, in the instant case, the Veteran's current ratings contemplate his actual level of disability, to include the symptoms he experiences during an MS flare.  Moreover, he has been assigned separate ratings for the associated disabilities caused by his MS and each associated disability and its manifestations have been rated under the appropriate DCs, each of which contemplate his actual symptoms. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  In fact, the Veteran's MS symptoms that have not been separately rated (i.e. the subjective neurologic symptoms) are compensated by the 30 percent rating for MS.  Ultimately, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

While entitlement to SMC has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to additional SMC awards based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this regard, the Board notes that since March 3, 2014, the Veteran has been in receipt of SMC K-1 due to his diagnosed complete organic aphonia as well as SMC S-1 based on his 100 percent rating for aphonia and being deemed housebound.  The Veteran has also been awarded SMC for loss of use of a creative organ related to his ED since October 25, 2014.  The Board also notes that the March and October 2014 examiners found that the Veteran was not housebound and was not in need of care and/or assistance on a regular basis due to his MS or its residuals.  Thus, as the Veteran is already in receipt of several SMC awards, as he has not claimed entitlement to others, and as VA examinations indicate that the Veteran is not housebound or in need of aid and attendance, the Board finds that referral for consideration of additional SMC awards is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is in receipt of a total disability rating effective March 3, 2014, and the evidence of record indicates that, prior to such date, the Veteran maintained substantially gainful employment.  While the record does contain indications that his service-connected disabilities interfered with his employment prior to March 3, 2014, including when he was relieved of certain aspects of his job due to his speech disorder, there is no indication that his disabilities precluded him from working.  Furthermore, as of March 3, 2014, the Veteran has been awarded a 100 percent rating with SMC at the housebound rate.  Therefore, as of such date, consideration of a TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board finds that as the Veteran has not specifically raised the issue of unemployability in the context of his claim for an increased rating for MS and its residuals, and such has not been raised by the record, the Board need not consider the matter further. 

In making the foregoing determinations, the Board has resolved all doubt in favor of the Veteran including in the award of a 10 percent disability rating for partial aphonia prior to March 3, 2014 and an earlier effective date for the 30 percent rating assigned for his depressive disorder.  However, to the extent that the Board has denied any higher, separate, or earlier ratings, the Board finds that the benefit of the doubt doctrine is not applicable and these portions of the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent for MS is denied.

From May 2, 2006, to October 24, 2014, a 30 percent rating, but no higher, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating for depressive disorder, evaluated as 70 percent disabling as of October 25, 2014, was proper; the appeal is denied.

From May 2, 2006, to March 2, 2014, a 10 percent rating, but no higher, for aphonia is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating for aphonia, evaluated as 100 percent disabling as of March 3, 2014, was proper; the appeal is denied.

The assignment of a separate rating for IBS, evaluated as 30 percent disabling as of May 2, 2006, was proper; the appeal is denied.

The assignment of a separate rating for neurogenic bladder, evaluated as 10 percent disabling as of May 2, 2006, was proper; the appeal is denied.

The assignment of a separate rating for visual field defect, evaluated as noncompensably disabling as of May 2, 2006, was proper; the appeal is denied.

The assignment of a separate rating for ED, evaluated as noncompensably disabling as of October 25, 2014, was proper; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


